IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 29, 2012
                                     No. 11-60724
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ISRAEL ALDAPE-GARCIA, also known as Israel Jesus Aldape-Garcia, also
known as Israil Jesus Aldape-Garcia,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 814 514


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner Israel Aldape-Garcia, a native and citizen of Mexico, petitions
for review of the Board of Immigration Appeals’ (BIA) decision dismissing his
appeal of the Immigration Judge’s (IJ) order that he was removable and denying
his request for cancellation of removal. He claims that his prior offense, under
Texas Penal Code § 22.01, assault of a family member, is not a crime involving
moral turpitude, rendering him ineligible for cancellation of removal.                    He


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 11-60724

contends that the IJ and the BIA erred in not applying Fifth Circuit precedent
requiring the application of the categorical approach in determining whether the
assault offense was a crime involving moral turpitude. He asserts that an
evaluation of his criminal record leaves open the real possibility that his assault
conviction was for reckless conduct, a simple assault, or even a non-contact
assault, which are not crimes involving moral turpitude.
      We apply a two-part standard of review to the BIA’s conclusion that
Aldape-Garcia committed a crime involving moral turpitude. See Amouzadeh v.
Winfrey, 467 F.3d 451, 455 (5th Cir. 2006).        First, we accord substantial
deference to the BIA’s interpretation of the Immigration and Nationality Act and
its definition of the phrase “moral turpitude.” Id. Second, we review de novo
whether the elements of a state or federal crime fit the BIA’s definition of a
crime involving moral turpitude.        Id.   The BIA’s determination of what
constitutes moral turpitude must be upheld if it is reasonable. Hamdan v. INS,
98 F.3d 183, 185 (5th Cir. 1996).
      Contrary to Aldape-Garcia’s insistance that our analysis is confined to the
categorical approach because § 22.01 encompasses acts that both are and are not
crimes involving moral turpitude, we must review the record of conviction to
determine whether Aldape-Garcia’s offense falls into a subsection that is a crime
involving moral turpitude. See Amouzadeh, 467 F.3d at 455. Under Texas law,
a person commits the offense of assault if he “intentionally, knowingly, or
recklessly causes bodily injury to another, including the person’s spouse.” TEX.
PENAL CODE ANN. § 22.01(a)(1) (West 2011). The record of conviction reveals
that Aldape-Garcia was convicted under § 22.01(a)(1). The charging instrument
tracks the language of that subsection, stating that Aldape-Garcia “intentionally
and knowingly cause[d] bodily injury to” the victim, “a member of the
Defendant’s family . . . by striking the complainant with his hand.” As the
record shows that Aldape-Garcia was convicted of intentionally inflicting bodily
injury on a member of his family, the BIA’s conclusion that his assault offense

                                         2
                                No. 11-60724

was a crime involving moral turpitude was reasonable. See In re Tran, 21 I &
N Dec. 291, 294 (BIA 1996) (holding that a conviction for willful infliction of
corporal injury on the parent of one’s child under a California statute was a
crime involving moral turpitude).
      PETITION FOR REVIEW DENIED.




                                      3